SANBORN, Circuit Judge
(concurring).
While I concur in the able opinion of Judge FARIS, whose reactions toward this case are, I am sure, the same as mine, I cannot refrain from saying that, in my judgment, the Hamburg Bank, due to the inexcusable conduct of its president and those of its directors who participated in giving to the Ouachita Bank the subordi*107nation agreement, upon which the latter relied in making the loan to the Blanks Company, and which is now being repudiated, is in as contemptible a position as was ever occupied by a successful litigant. The application of correct rules of law to the facts of this case leads to an unfortunate result, which there is apparently no way to avoid. The Ouachita Bank, in making the loan to the Blanks Company, did everything which a reasonably prudent person not learned in the law would ordinarily have done. It employed counsel, and, upon his advice, accepted from the Hamburg Bank the subordination agreement. That it should be deprived of the security which it supposed it had, and which the officers of the Hamburg Bank led it to believe that it had, is deplorable. However, the loss results not from any fault of the Hamburg Bank as an entity distinct from its officers and majority stockholders, but rather from the unwarranted acts of those who were unfortunately, in charge of its affairs.